Bloodworth, J.
Of this case Broyles, C. J., says: “I think the court erred in striking paragraphs 1, 2, 4, 8, 9, 10, 11, 12, and 13 of the amendment to the petition, as all of them *738were material and relevant and illustrative of the plaintiffs case. This error rendered the further proceedings in the case nugatory.” In this opinion Luke, J., fully concurs. "While I cannot agree that all of the paragraphs referred to were improperly stricken, upon a consideration of the entire record I- do consent to a reversal of the judgment.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.